             Case 1:18-cr-00844-ER Document 72 Filed 02/19/20 Page 1 of 1




THE LAW F IRM OF                                                                       2/20/2020

C ÉSAR            DE      C ASTRO , P.C.                                    7 World Trade Center, 34th Floor
                                                                            New York, New York 10007

                                  A T TO R N E Y A T L A W                  646.200.6166 Main
                                                                            212.808.8100 Reception
                                                                            646.839.2682 Fax
                                                                            www.cdecastrolaw.com


February 19, 2019                            Sentencing is adjourned to April 9, 2020, at 10:00 AM.
Via ECF                                      SO ORDERED.

The Honorable Edgardo Ramos
United States District Judge
U.S. District Court for the Southern District of New York                  2/20/2020
40 Foley Square
New York, New York 10007

                Re:   United States v. Nelson Almanzar, 18 Cr. 844 (ER)
Dear Judge Ramos:
I write, with the government’s consent, to request an adjournment of Mr. Almanzar’s sentencing
proceeding currently scheduled for March 5, 2020, to April 9, 14, or the morning of April 15,
2020.

I request this adjournment because I need additional time to meet with Mr. Almanzar to review
the Pre-Sentence Report, obtain letters in support of his sentencing from his friends and family,
and prepare my sentencing memorandum. Mr. Almanzar was recently unexpectedly moved from
the Metropolitan Correctional Center to the Westchester County Jail in Valhalla, New York,
which has caused some delay. In addition, I am still awaiting letters in support of Mr. Almanzar
from his family and friends in order to include them in my sentencing submission.

Accordingly, I respectfully request that Mr. Almanzar’s sentencing be adjourned to April 9, 14,
or the morning of April 15, 2020, if the Court is available. Thank you.

Respectfully submitted,
       /s/
César de Castro


cc:    Sarah Krissoff
       Frank Balsamello
       Assistant United States Attorneys (via ECF)
